Goddard, J.
This case was tried before me at nisiprius, *443and I should decline to take part in its decision were it not imperative that I do so.
The constitution makes it necessary that a majority of the judges pronounce a decision. My associates are unable to agree upon the important questions involved, and this necessitates my taking part in their determination.
Upon a thorough examination of the adjudged cases, I am fully satisfied that the conclusions announced by the chief justice are sustained by reason and authority. I therefore concur in affirming the judgment.